DETAILED ACTION
Claims 1-20 are allowed.
This office action is responsive to the amendment filed on 02/08/21.  As directed by the amendment: claims 1-4, 9, 11, 13, 15, 16, and 19 have been amended; no claims have been cancelled; and claim 20 has been added.  Thus, claims 1-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a method of measuring a depth of a vapor capillary during a high energy beam machining process including the steps of  a-h as claimed and including: e) calculating a set of undisturbed measuremenhjt data for a time tn by commonly processing in a mathematical operation a first set of raw measurement data generated at the time tn and a second set of raw measurement data generated at an earlier time tm, where m < n; f) calculating a final value for the first distance (a1) at time tn from the set of undisturbed measurement data calculated at step e) as recited in Claim 1.  Furthermore, Claim 15 relates to an apparatus for measuring a depth of a vapor capillary during a high energy beam machining process and includes somewhat similar recitations to that of independent Claim 1 except in apparatus form.   Additionally, new independent claim 20 relates to an apparatus for measuring a depth of a vapor capillary during a high energy beam machining process and incorporates previously identified allowable subject matter of claim 9 into a combination of claims 15 and 8.
          The closest prior art reference of record is Schonleber (WO 2015039741). Schonleber fails to teach or suggest at least the aforementioned limitations of claim 1.   More specifically, Schonleber processes different measurement data, namely that the distance measurement values are obtained from two measuring beams 70a/70b (para. [0073]).   FIG. 7 of Schonleber indicates that for the first measuring beam 70a directed into a keyhole, the first measurement values 104 significiantly vary while for the 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761